                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID R. CUNNINGHAM, JEROME                        :
BROWN, MARCELLA EMERY, and                         :
RONALD EMERY,                                      :
                                                   :
                               Plaintiffs,         :           CIVIL ACTION NO. 17-5102
                                                   :
       v.                                          :
                                                   :
CREDIT BUREAU OF LANCASTER                         :
COUNTY, INC.,                                      :
                                                   :
                               Defendant.          :

                                   MEMORANDUM OPINION

Smith, J.                                                                         November 20, 2018

       The plaintiffs brought this action under the Fair Debt Collection Practices Act (“FDCPA”)

because they each received an allegedly materially deceptive and misleading debt collection letter

from the defendant. The plaintiffs claim that the defendant’s letters are materially deceptive and

misleading because the defendant is falsely representing that it is a “credit bureau.”

       The defendant has now moved for summary judgment, with the motion presenting this

court with a single question: Is the defendant indisputably a credit bureau, so that the use of the

term “credit bureau” in its name does not make debt collection letters that include its logo

materially false, deceptive, or misleading within the meaning of 15 U.S.C. § 1692(e)? According

to the plaintiffs, a genuine issue of material fact exists as to whether the defendant is a credit

bureau. In the plaintiffs’ view, although the defendant may have been a credit bureau in the past,

it lost that status when it sold its credit reporting division to TransUnion in 2000, and its continuing

use of the name “credit bureau” risks misleading debtors into believing that it has the power to

adjust their credit scores or reports and report those changes to potential creditors. The defendant
responds that it is a consumer reporting agency (“CRA”) under the Fair Credit Reporting Act

(“FCRA”) 1 and points to various sources which it claims establish that a CRA is indistinguishable

from a credit bureau. The defendant further argues that the plaintiffs lack constitutional standing

because they have not alleged an injury-in-fact within the meaning of Article III of the United

States Constitution.

           Given the number of contradictory definitions of the term “credit bureau” in modern

parlance, the court concludes that a genuine issue of material fact exists as to (1) whether the

defendant is a credit bureau; (2) if not a credit bureau, whether the use of the term “credit bureau”

in its name in the debt collection letters the plaintiffs received was deceptive; and (3) if deceptive,

whether that deception was material. The court further concludes that the plaintiffs have alleged

a risk of intangible harm sufficient to confer constitutional standing under the Supreme Court’s

holding in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016) and the Third Circuit’s holding in In re

Horizon Healthcare Services Inc. Data Breach Litigation, 846 F.3d 625 (2017). Therefore, the

court denies the defendant’s motion for summary judgment.

                                     I.       PROCEDURAL HISTORY

          One of the currently named plaintiffs, David Cunningham, initiated this action by filing a

complaint against the defendant, Credit Bureau of Lancaster County (“CBLC”), on

November 13, 2017. Doc. No. 1. Before CBLC filed any response to the complaint, the plaintiff

filed an amended complaint adding Jerome Brown as a co-plaintiff on December 7, 2017.


1
    The FCRA defines a CRA as:

          any person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages
          in whole or in part in the practice of assembling or evaluating consumer credit information or other
          information on consumers for the purpose of furnishing consumer reports to third parties, and which
          uses any means or facility of interstate commerce for the purpose of preparing or furnishing
          consumer reports.

15 U.S.C. § 1681a(f).

                                                           2
Doc. No. 4. CBLC filed an answer and affirmative defenses to the amended complaint on

December 21, 2017, asserting that, as a CRA, it also is a credit bureau, and the collection letters

were therefore not deceiving. See Def. Credit Bureau of Lancaster County, Inc.’s Answer to Pls.’

Am. Compl. at 1, 3, 4, 5, Doc. No. 7.

       On March 29, 2018, the plaintiffs filed a second amended complaint, with CBLC’s

consent, adding Ronald Emery and Marcella Emery as co-plaintiffs. Doc. Nos. 17, 19. CBLC

filed an answer and affirmative defenses to the second amended complaint on April 11, 2018,

again asserting that it is a credit bureau because it is a CRA. See Def. Credit Bureau of Lancaster

County, Inc.’s Answer to Pls.’ Second Am. Compl. (“Def.’s Answer”) at 1, 3, 4, Doc. No. 20.

       CBLC filed the instant motion for summary judgment on July 12, 2018. Doc. No. 26. The

plaintiffs filed a response in opposition to the summary judgment motion on August 2, 2018, and

CBLC filed a reply in further support of the motion on August 9, 2018. Doc. Nos. 30, 31. The

court heard oral argument on the motion on September 5, 2018. The motion for summary

judgment is now ripe for adjudication.

         II.     FACTUAL BACKGROUND AND SUMMARY OF ARGUMENTS

       Each of the plaintiffs had an account placed in CBLC’s collection division. See Def. Credit

Bureau of Lancaster County, Inc.’s Statement of Material Facts (“Def.’s Facts”) at ¶ 11, Doc. No.

26-1; Pls.’ Responsive Statement to Def.’s Statement of Material Facts and Statement of Add’l

Facts Precluding Summ. J. (hereinafter referred to as “Pls.’ Resp.” and “Pls.’ Add’l Facts” where

applicable) at 2, ¶ 11, Doc. No. 30-1. Each plaintiff received a debt collection letter from CBLC

at some point between November 2016 and July 2017. See Def.’s Facts at ¶ 12; Pls.’ Resp. at ¶

12; Second Am. Compl. at ¶¶ 13–16. All of those debt collection letters included CBLC’s logo at

the top left corner of the page:



                                                3
See Def.’s Facts at ¶ 13; Pls.’ Resp. at ¶ 13; Second Am. Compl. at ¶¶ 13–17 and Exs. A–D; Def.’s

Answer at ¶¶ 13–17.

         The history of CBLC’s business is helpful to analyzing whether it currently is a credit

bureau. There is no dispute that CBLC has operated as a CRA under its current name since 1944,

nor is there any dispute that, since that time, CBLC has assembled and furnished consumer

background screening reports. 2 See Def.’s Facts at ¶¶ 1–2, 7–8; Pls.’ Resp. at ¶¶ 1–2, 7–8.

Alongside its consumer reporting division, CBLC also operates the aforementioned collections

division, which seeks to collect debts on behalf of CBLC’s clients. See Def.’s Facts at ¶ 10; Pls.’

Resp. at ¶ 10.

         According to the plaintiffs, CBLC sold one portion of this consumer reporting division—

its credit reporting files and credit reporting contracts—to credit bureau TransUnion in

September 2000, and CBLC has not assembled or furnished credit reports on consumers since that

time. See Pls.’ Add’l Facts at ¶¶ 2–6. Although a background screening report may include a




2
  According to the plaintiffs, whereas a “credit report” or “credit history” focuses on a consumer’s credit history, a
background screening report of the sort CBLC provides covers a broader range of information, such as an individual’s
“tenant and employment background.” See Pls.’ Add’l Facts at ¶¶ 3–4, 25–27.

                                                          4
consumer’s credit report, the plaintiffs allege that CBLC purchases the report from TransUnion

and itself plays no role in assembling the report. See id. at ¶ 3. Thus, in the plaintiffs’ view, CBLC

has not been a credit bureau since it sold that portion of its business in 2000.

       At oral argument, CBLC did not dispute that it sold certain portions of its credit reporting

business. However, CBLC avers that it retained aspects of its broader consumer reporting business

and continues to provide background consumer screening reports today. See Def.’s Facts at ¶¶ 1–

4. The plaintiffs agree that CBLC provides some form of consumer reporting, and thus the parties

do not dispute that CBLC is a CRA under the FCRA. See id. at ¶¶ 1–2; Pls.’ Resp. at ¶¶ 1–2.

Rather, the parties’ dispute centers on whether a CRA, by definition, also is a credit bureau. CBLC

argues that the terms “credit bureau” and “CRA” are synonymous with one another; because the

parties do not dispute that CBLC is a CRA, it follows that CBLC is a credit bureau. The plaintiffs,

on the other hand, argue that while all credit bureaus are CRA’s, not all CRA’s are credit bureaus.

The parties agree that there is no statutory definition of the term “credit bureau,” and in turn point

to various sources ranging from Federal Trade Commission (“FTC”) commentary, case law, the

U.S. Office of the Comptroller of the Currency’s website, Federal Reserve guidance, and even

dictionary.com, each of which offers a different view on the meaning of the term.

                                       III.   DISCUSSION

                A.      Standard of Review – Motions for Summary Judgment

       A district court “shall grant summary judgment if the movant shows that there is no genuine

issue as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). Additionally, “[s]ummary judgment is appropriate when ‘the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a judgment



                                                  5
as a matter of law.’” Wright v. Corning, 679 F.3d 101, 103 (3d Cir. 2012) (quoting Orsatti v. N.J.

State Police, 71 F.3d 480, 482 (3d Cir. 1995)). An issue of fact is “genuine” if “the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc. 477 U.S. 242, 248 (1986). A fact is “material” if it “might affect the outcome of the

suit under the governing law.” Id.

        The party moving for summary judgment has the initial burden “of informing the district

court of the basis for its motion, and identifying those portions of the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986) (internal quotation marks omitted). Once the moving party has met this

burden, the non-moving party must counter with “specific facts showing that there is a genuine

issue for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)

(internal quotation marks and citation omitted); see Fed. R. Civ. P. 56(c) (stating that “[a] party

asserting that a fact . . . is genuinely disputed must support the assertion by . . . citing to particular

parts of materials in the record . . .; or . . . [by] showing that the materials cited do not establish the

absence . . . of a genuine dispute”). The non-movant must show more than the “mere existence of

a scintilla of evidence” for elements on which the non-movant bears the burden of production.

Anderson, 477 U.S. at 252. Bare assertions, conclusory allegations, or suspicions are insufficient

to defeat summary judgment. See Fireman’s Ins. Co. v. DuFresne, 676 F.2d 965, 969 (3d Cir.

1982) (indicating that a party opposing a motion for summary judgment may not “rely merely

upon bare assertions, conclusory allegations or suspicions”); Ridgewood Bd. of Educ. v. N.E. for

M.E., 172 F.3d 238, 252 (3d Cir. 1999) (explaining that “speculation and conclusory allegations”

do not satisfy non-moving party’s duty to “set forth specific facts showing that a genuine issue of



                                                    6
material fact exists and that a reasonable factfinder could rule in its favor”). Additionally, the non-

moving party “cannot rely on unsupported allegations, but must go beyond pleadings and provide

some evidence that would show that there exists a genuine issue for trial.” Jones v. United Parcel

Serv., 214 F.3d 402, 407 (3d Cir. 2000). Thus, it is not enough to “merely [] restat[e] the

allegations” in the complaint; instead, the non-moving party must “point to concrete evidence in

the record that supports each and every essential element of his case.” Jones v. Beard, 145 F.

App’x 743, 745–46 (3d Cir. 2005) (citing Celotex, 477 U.S. at 322). Moreover, arguments made

in briefs “are not evidence and cannot by themselves create a factual dispute sufficient to defeat a

summary judgment motion.” Jersey Cent. Power & Light Co. v. Twp. of Lacey, 772 F.2d 1103,

1109–10 (3d Cir. 1985).

       “When considering whether there exist genuine issues of material fact, the court is required

to examine the evidence of record in the light most favorable to the party opposing summary

judgment, and resolve all reasonable inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d

180, 184 (3d Cir. 2007). The court must decide “not whether . . . the evidence unmistakably favors

one side or the other but whether a fair-minded jury could return a verdict for the plaintiff on the

evidence presented.” Anderson, 477 U.S. at 252. “Where the record taken as a whole could not

lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial’”

and the court should grant summary judgment in favor of the moving party. Matsushita Elec.

Indus. Co., 475 U.S. at 587 (citation omitted). Further, when one party’s claims are “blatantly

contradicted by the record, so that no reasonable jury could believe it,” the court should not take

those claims as true for the “purposes of ruling on a Motion for Summary Judgment.” Scott v.

Harris, 550 U.S. 372, 380 (2007).




                                                  7
                                   B.      Article III Standing

       As indicated above, CBLC argues that the plaintiffs lack standing insofar as “they have

alleged a bare procedural violation divorced from any concrete harm and, thus, they have not

satisfied the injury-in-fact requirement of Article III.” Def. Credit Bureau of Lancaster County,

Inc.’s Mem. in Supp. of Mot. for Summ. J. (“Def.’s Mem.”) at 5, Doc. No. 26-2. Under Article

III of the Constitution, the judicial power “extends only to ‘Cases’ and ‘Controversies.’” Spokeo

v. Robins, 136 S. Ct. 1540, 1547 (2016) (quoting U.S. Const. art. III, § 2). “Standing to sue is a

doctrine rooted in the traditional understanding of a case or controversy.” Id.

       “[T]he ‘irreducible constitutional minimum’ of standing consists of three elements.” Id.

(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). The three elements are:

       First, the plaintiff must have suffered an injury in fact—an invasion of a legally protected
       interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural
       or hypothetical[.] Second, there must be a causal connection between the injury and the
       conduct complained of—the injury has to be fairly trace[able] to the challenged action of
       the defendant, and not th[e] result [of] the independent action of some third party not before
       the court. Third, it must be likely, as opposed to merely speculative, that the injury will be
       redressed by a favorable decision.

Lujan, 504 U.S. at 560–61 (all alterations except first alteration in original) (internal citations,

quotation marks, and ellipses omitted).

       Here, the question is whether the plaintiffs have satisfied the first factor, the existence of a

concrete and particularized injury. To be “concrete,” an injury must be “de facto; that is, it must

actually exist, rather than being only abstract.” In re Nickelodeon Consumer Privacy Litig., 827

F.3d 262, 272 (3d Cir. 2016) (citation and internal quotation marks omitted).                  To be

“particularized,” an injury must “affect the plaintiff in a personal and individual way.” Lujan, 504

U.S. at 560 n.1.




                                                  8
       The Supreme Court elaborated on what it means to suffer an injury sufficient for standing

purposes in Spokeo. Specifically, the Court explored Congress’ ability to define intangible harms

as injuries for which individuals can seek judicial relief. See 136 S. Ct. at 1549–50. The Court

recognized that “Congress is well positioned to identify intangible harms that meet minimum

Article III requirements,” and therefore “[t]he violation of a procedural right granted by statute can

be sufficient in some circumstances to constitute injury in fact.” Id. at 1549. Where that is the

case, “a plaintiff need not allege any additional harm beyond the one identified by Congress.” Id.

(citing Fed. Election Comm’n v. Akins, 524 U.S. 11, 20–25 (1998)). However, the Constitution

still “requires a concrete injury even in the context of a statutory violation” and a “bare procedural

violation, divorced from any concrete harm” cannot satisfy Article III. Id. (citing Summers v.

Earth Island Inst., 555 U.S. 488, 496 (2009) and Lujan, 504 U.S. at 572). To determine whether

an intangible harm rises to the level of a concrete injury, courts consider both Congress’ judgment

in recognizing a statutory harm and whether the purported “harm has a close relationship to a harm

that has traditionally been regarded as providing a basis for a lawsuit in English or American

Courts.” Id. (citing Vt. Agency of Nat. Resources v. United States ex rel. Stevens, 529 U.S. 765,

775–77 (2000)). A “risk of real harm” can amount to a concrete injury, even if that harm “may be

difficult to prove or measure.” Id. (citing Clapper v. Amnesty Int’l USA, 568 U.S. 298 (2013) and

Restatement (First) of Torts §§ 569 (libel), 570 (slander per se) (1938)).

       The Third Circuit applied the analysis in Spokeo to hold the plaintiffs had adequately

alleged a risk of harm in In re Horizon Healthcare Services Inc. Data Breach Litigation, 846 F.3d

625 (2017) (hereinafter “In re Horizon”). In that case, the plaintiffs alleged that the defendant, a

health insurance provider, violated the FCRA when two laptops containing the plaintiffs’

unencrypted personal information were stolen from the defendant’s headquarters. See In re



                                                  9
Horizon, 846 F.3d at 630. Although the plaintiffs had not alleged that anyone had used their stolen

information, the Third Circuit nevertheless held they suffered a concrete injury where the plaintiffs

alleged that they faced “an imminent, immediate, and continuing increased risk of harm from

identity theft, identity fraud, and medical fraud.” Id. at 634 (citation and quotation marks omitted).

Cf. Benali v. AFNI, Inc., Civ. A. No. 15-3605-BRM-DEA, 2017 WL 39558, at *7 (D.N.J. Jan. 4,

2017) (finding no standing where it was “undisputed that there was no risk that Plaintiff would

pay” fee referenced in collection letter because he knew debt could not possibly be his).

       Pursuant to In re Horizon, “[w]hen one sues under a statute alleging the very injury [the

statute] is intended to prevent, and the injury has a close relationship to a harm … traditionally …

providing a basis for a lawsuit in English or American courts, a concrete injury has been pleaded.”

Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3d Cir. 2017) (second alteration in original)

(internal quotation marks and citation omitted). “[A] close relationship does not require that the

newly proscribed conduct would give rise to a cause of action under common law. But it does

require that newly established causes of action protect essentially the same interests that traditional

causes of action sought to protect.” Id. (internal quotation marks and citation omitted).

       Here, there is no question that the plaintiffs’ alleged injuries are particularized, because

they each received letters addressed to them which were meant to collect their own debts. See

Second Am. Compl., Exs. A–D; Thomas v. John A. Youderian Jr., LLC, 232 F. Supp. 3d 656, 665

(D.N.J. 2017) (“There is no doubt that Thomas’s alleged injury is particularized; it clearly is,

because Thomas personally received the Letter, and the debt reported therein is said to be his.”).

The only question is whether the alleged injury also is concrete. See Spokeo, 136 S. Ct at 1548

(“We have made it clear time and time again that an injury in fact must be both concrete and

particularized.”). CBLC argues that the plaintiffs’ claims must fail because they “do not allege



                                                  10
that the mere use of the words[] ‘Credit Bureau’ in CBLC’s name harmed them in any way or

otherwise caused them to take some action.” Def.’s Mem. at 8. But Spokeo and In re Horizon

make clear that a plaintiff need not actually suffer the threatened harm, so long as the plaintiff

faced a risk of real harm.

         The plaintiffs allege that the use of the term “Credit Bureau” in CBLC’s name and logo

was deceptive, and that deception placed debtors at risk of being “intimidate[d] . . . into thinking

that [CBLC] is a powerful institution, has a wealth of private information, and can control sensitive

financial data on” debtors. Second Am. Compl. at ¶ 23. The plaintiffs further allege that the use

of the name “Credit Bureau” risks deceiving, misleading, or intimidating debtors by suggesting

that CBLC “is a credit reporting agency or that his or her account will be reported to the

defendant’s ‘credit bureau.’” Id. at ¶ 29. As the plaintiffs explain in their opposition to the

summary judgment motion, that deception risks “unfairly induc[ing] the consumer to pay a debt

he might not owe, or pay CBLC over another outfit.” Mem. in Opp. to Def.’s Mot. for Summ. J.

(“Pls.’ Opp. Mem.”) at 2, Doc. No. 30. 3

         The plaintiffs’ allegations satisfy both tenets of the In re Horizon rule. First, the alleged

deception and intimidation constitute “the very injury the [FDCPA] is intended to prevent.” Jensen



3
  The court recognizes that the plaintiffs do not plead that they personally were deceived or intimidated by the use of
the term “credit bureau” in CBLC’s name and logo. See generally Second Am. Compl. The court considers this to
be analogous to the facts in Thomas, in which the District of New Jersey deemed it “highly problematic” that the
plaintiff did not plead that the alleged deception personally influenced him, and instead alleged “hypothetical injury
to third-party [c]onsumers.” 232 F. Supp. 3d at 669–70 (quotation marks omitted). In that case, the plaintiff challenged
as misleading a debt collector’s reference to a $3.00 convenience fee for paying a debt with a credit card, which the
plaintiff alleged was “neither authorized by contract or permitted by law.” Id. at 662. Despite finding that the plaintiff
had not alleged he had personally acted in some way because of the reference to a fee, the District of New Jersey held
that “there [wa]s barely enough for standing,” because
          these are the kind of misleading statements which, if sent to a debtor, might give rise to an actionable
          injury under this statute. Deprivation of the right to be free of false or deceptive debt collection
          information, with the attendant risk of economic injury, is an interest recognized by statute, and one
          reasonably rooted in the traditions of common law.

Id. at 670–71.

                                                           11
v. Pressler & Pressler, 791 F.3d 413, 418 (3d Cir. 2015) (describing FDCPA as “an explicitly

remedial statute, passed by Congress ‘to eliminate abusive debt collection practices by debt

collectors’” (quoting 15 U.S.C. § 1692(e))); Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir.

2008) (“The FDCPA prohibits the use of deception in the debt-collection process.”). The plaintiffs

here allege a risk of being deceived, misled, or intimidated by the implication that CBLC is a credit

bureau. Second Am. Compl. at ¶ 28. There can be no doubt that such confusion and intimidation

is the very harm the FDCPA explicitly aims to prevent.

       Second, the plaintiffs’ claims have a close relationship to a harm traditionally providing a

basis for a lawsuit in English or American courts. See Carney v. Goldman, Civ. A. No. 15-260-

BRM-DEA, 2016 WL 7408849, at *5 (D.N.J. Dec. 22, 2016) (“Insofar as Spokeo directs the Court

to consider whether an alleged injury-in-fact ‘has traditionally been regarded as providing a basis

for a lawsuit,’ Congress has long provided plaintiffs with the right to seek redress from debt

collectors for the very conduct[, deceptive debt collection practices,] alleged here.” (quoting In re

Nickelodeon Consumer Privacy Litig., 827 F.3d at 274)); Thomas, 232 F. Supp. 3d at 671

(“Deprivation of the right to be free of false or deceptive debt collection information, with the

attendant risk of economic injury, is an interest recognized by the statute, and one reasonably

rooted in the traditions of the common law.”). As the Third Circuit made clear in Susinno, the

plaintiffs need not demonstrate that they could have prevailed under a common law cause of action;

rather, the plaintiffs need only show that the FDCPA protects “essentially the same interests”

traditionally protected at common law. 862 F.3d at 351. There can be no doubt that the common

law has long reflected an interest in avoiding the harms inherent to receiving misleading

information. See, e.g., Bortz v. Noon, 729 A.2d 555, 560 (Pa. 1999) (explaining elements for cause




                                                 12
of action for common law fraud and negligent misrepresentation). Accordingly, the plaintiffs have

standing to bring this lawsuit.

                           C.      Whether CBLC is a Credit Bureau

       Having determined that the plaintiffs have standing to pursue their claims, the court turns

now to the question of whether the collection letters were false, deceptive, or misleading under the

FDCPA. In resolving this question, the court must first consider whether CBLC is, in fact, a credit

bureau. As there is no statutory definition or controlling case law designating the exact meaning

of the term, the court must also consider the various sources the parties cite in support of their

respective positions.

  1.      FTC Guidance Does Not Establish that a CRA is a Credit Bureau as a Matter of
                                         Law

       In support of its argument that it is a credit bureau, CBLC relies heavily on guidance from

the FTC—including both commentary and staff opinion letters—which it argues explicitly allow

any CRA to refer to itself as a credit bureau. Specifically, CBLC cites to the 1988 Interpretation

Staff Commentary on the Fair Debt Collection Practices Act:

       1. Dual agencies. The FDCPA does not prohibit a debt collector from operating a
       consumer reporting agency.

       2. Misleading names. Only a bona fide consumer reporting agency may use names
       such as “Credit Bureau,” “Credit Bureau Collection Agency,” “General Credit
       Control,” “Credit Bureau Rating, Inc.,” or “National Debtors Rating.” A debt
       collector’s disclaimer in the text of a letter that the debt collector is not affiliated
       with (or employed by) a consumer reporting agency, will not necessarily avoid a
       violation if the collector uses a name that indicates otherwise.

       3. Factual issue. Whether a debt collector that has called itself a credit bureau
       actually qualifies as such is a factual issue, to be decided according to the debt
       collector’s actual operation.

Def.’s Mem. at 13 (quoting Statements of General Policy or Interpretation Staff Commentary on

the Fair Debt Collection Practices Act, 53 Fed. Reg. 50097-02, 1988 WL 269068, at *50107 (Dec.

                                                 13
13, 1988)). CBLC also points to three staff opinion letters that assert essentially the same premise. 4

See id. at 13–14.

           The court recognizes that the commentary and the letters contain certain statements that

lend credence to CBLC’s argument that “CRA” and “credit bureau” are treated synonymously.

See, e.g., FTC Ltr. 3 (“The use of these names [containing, among other terms, the term ‘credit

bureau’] clearly suggest to the consumer that a consumer reporting agency (credit bureau) is

contacting the consumer.”). However, taken as a whole, the better reading of the FTC guidance is

that an entity that is not a CRA cannot use a name that includes the term “credit bureau,” but not

necessarily that the inverse also is true. To put it differently, being a CRA is a necessary, but not

a sufficient, condition to an entity being a credit bureau. It is noteworthy that the commentary

specifies that a debt collector’s status as a credit bureau—not as a CRA—is a factual issue. That

makes sense, as the FCRA clearly defines the term “CRA” but does not define the term “credit

bureau.” If it were true that a CRA is, by definition, a credit bureau, then the third tenet of the

commentary would be a nullity; rather than evaluate a debt collector’s actual operation when

examining whether the debt collector is a credit bureau, one could simply ask whether the debt


4
    The most recent of those opinion letters, dated March 6, 2000, states:

           If a debt collector is also a [“]consumer reporting agency,” the FDCPA does not prohibit the debt
           collector from using a company name such as [“]Credit Bureau of              ” to indicate that it is a
           consumer reporting agency. Based on your letter, however, it does not appear that your client’s
           business has a consumer reporting agency component. Thus, the issue is whether your client’s use
           of the proposed company name, [“]Creditor’s Bureau of Missoula,” when contacting consumers
           would be a false representation or implication that the company is, at least in part, a consumer
           reporting agency. In the Staff Commentary on the FDCPA, Commission staff stated that [“o]nly a
           bona fide consumer reporting agency may use names such as [“]Credit Bureau,” [“]Credit Bureau
           Collection Agency,” [“]General Credit Control,” [“]Credit Bureau Rating, Inc.,” or [“]National
           Debtors Rating.” 53 Fed. Reg. 50097, 50107 (Dec. 13, 1998). All five of these company names
           imply that the company is in the business of reporting credit information to consumers’ prospective
           creditors.

Fed. Trade Comm’n, Staff Opinion Letter on the Fair Debt Collection Practices Act (Mar. 6, 2000), 2000 WL
34500215 (internal footnotes omitted) (“FTC Ltr. 1”); see also Fed. Trade Comm’n, Staff Opinion Letter on the Fair
Debt Collection Practices Act (Nov. 10, 1992), 1992 WL 12144202 (“FTC Ltr. 2”); Fed. Trade Comm’n, Staff Opinion
Letter on the Fair Debt Collection Practices Act (Feb. 21, 1990), 1990 WL 10080960 (“FTC Ltr. 3”).

                                                            14
collector operated as a CRA as defined in the FCRA.

          The court’s interpretation is further supported by the Federal Trade Commission’s most

recent staff opinion letter from March 6, 2000, which states that company names that include the

term “credit bureau” “imply that the company is in the business of reporting credit information to

consumers’ prospective creditors.” FTC Ltr. 1. But the plaintiffs have identified evidence that

CBLC only “reports” credit information in the sense that it prepackages credit reports prepared by

TransUnion, and there is no dispute that CBLC sells its background screening reports to

prospective employers and landlords, not prospective creditors. See Pls.’ Resp. at ¶ 3; Def.’s Facts

at 2. 5

          Even if the FTC Commentary and opinion letters were directly on point, they would not

necessarily control the outcome here. In the Third Circuit, FTC guidance may be considered in

interpreting the FDCPA to the extent the guidance is persuasive, but it is not binding on the court.

See Brown v. Card Serv. Ctr., 464 F.3d 450, 455–56 (3d Cir. 2006) (“FTC Commentary does not

have the force of law and is ‘not entitled to deference in FDCPA cases except perhaps to the extent

[its] logic is persuasive.’” (alteration in original) (quoting Dutton v. Wolpoff & Abramson, 5 F.3d

649, 654 (3d Cir. 1993)); see also Staub v. Harris, 626 F.2d 275, 279 (3d Cir. 1980) (“[T]he

precedential value of the FTC’s informal advisory opinion is limited by the restricted interpretive

power given to that agency under the FDCPA.”). The court does not find the FTC guidance to be

persuasive here for the following reasons.




5
  The same is true for the Consumer Financial Protection Bureau commentary the defendant cites: “Credit reporting
companies, also known as credit bureaus or consumer reporting agencies, collect and store financial data about you
that is submitted to them by creditors, such as lenders, credit card companies, and other financial companies.” What
is a credit report?, CONSUMER FINANCIAL PROTECTION BUREAU (last updated June 8, 2017),
https://www.consumerfinance.gov/ask-cfpb/what-is-a-credit-report-en-309/.         Again, CBLC does not collect
information directly from creditors, but instead receives already-compiled credit reports from TransUnion.

                                                        15
         First, neither the Commentary nor the opinion letters sought to answer the question of

whether a CRA is indistinguishable from a credit bureau. See FTC Ltr. 1 (answering whether

company that was not CRA could refer to itself as “creditor’s bureau”); FTC Ltr. 2 (evaluating

whether company was operating as debt collector at all); FTC Ltr. 3 (evaluating whether use of

name “Capitol Credit Services, Inc.” by non-credit bureau violated FDCPA). Second, each of the

opinion letters explicitly states that it is “informal” or “unofficial” and not binding on the FTC

itself. See FTC Ltr. 1; FTC Ltr. 2; FTC Ltr. 3. Third—and perhaps most importantly—the opinion

letters are between 18 and 28 years old. The Commentary the letters are based on is 30 years old.

According to the plaintiffs, many smaller, regional consumer reporting agencies—including

CBLC—sold their consumer credit reporting divisions to TransUnion, Equifax, or Experian in

recent years. A reasonable trier of fact could find that although it may have been accurate at the

time the FTC issued the letters to treat CRA’s and credit bureaus interchangeably—because many

CRA’s also played a credit reporting function—that is no longer necessarily the case.

         Nor is the court persuaded that CBLC is entitled to the defense provided under

15 U.S.C. § 1692k(e) that it acted “in good faith in conformity with any advisory opinion of the

[FTC].” 6 Section 1692k(e) only protects a debt collector that seeks the advisory opinion itself.

Evankavitch v. Green Tree Servicing, LLC, 793 F.3d 355, 363 (3d Cir. 2015) (holding section

1692k(e) “provides a safe harbor for a debt collector that seeks and receives legal opinions from

the Consumer Financial Protection Bureau before they proceed”). It is not at all clear that a debt

collector can rely on opinions sought by other parties nearly two decades earlier that do not even


6
  Section 1692k(e) technically refers to advisory opinions from the Consumer Financial Protection Bureau. The FTC
shares authority with the Consumer Financial Protection Bureau under the Dodd-Frank Wall Street Reform and
Consumer Protection Act, and the Supreme Court recognized § 1692k(e)’s applicability to FTC advisory opinions in
Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 588 (2010) (“Congress included in the
FDCPA not only the bona fide error defense but also a separate protection from liability for ‘any act done or omitted
in good faith in conformity with any advisory opinion of the [FTC].’” (alteration in original) (quoting 15 U.S.C. §
1692k(e)).

                                                        16
ask the relevant question. Moreover, even if CBLC had sought and relied on an advisory opinion

from the FTC in this matter, that would merely insulate CBLC for liability for any past violations;

it would not permit CBLC to continue using its current potentially deceptive name if the court

found the FTC’s logic unpersuasive. To conclude otherwise would leave the court powerless to

address the risk that CBLC was misleading debtors such as the plaintiffs in this case.

      2.       Case Law Does Not Establish That CRA’s Necessarily are Credit Bureaus as a
                                         Matter of Law

           CBLC cites to numerous cases holding that a debt collector can refer to itself as a credit

bureau when it also is in the business of consumer credit reporting. See Charles v. Credit Bureau

Servs., No. Civ. A. 99-1505, 1999 WL 1204839, at *2 (E.D. La. Dec. 15, 1999) (“In circumstances

where a business using the name ‘credit bureau’ operates as both a credit reporting agency and a

collection agency, the company does not deceive or mislead consumers in violation of

§ 1692(e).”); Byes v. Credit Bureau Enters., Inc., Civ. A. No. 95-239, 1996 WL 99360, at *2 (E.D.

La. Mar. 6, 1996) (“[T]he undisputed facts show that CBE operates as both a credit reporting

agency and a collection agency. A substantial part of its business is related to credit reporting.”); 7

Catherman v. Credit Bureau of Greater Harrisburg, 634 F. Supp. 693, 695 (E.D. Pa. 1986)

(addressing whether collection letter “impermissibly blur[red] the distinction between the Credit

Bureau’s collecting and reporting divisions”); Wright v. Credit Bureau of Ga., Inc., 555 F. Supp.




7
    The court notes that the Eastern District of Louisiana went on to state:

           The mere use of the name “credit bureau” alone cannot reasonably be construed by even the least
           sophisticated consumer as a deceptive threat that a failure to pay will harm the consumer’s credit
           rating. . . . It seems unlikely that the FDCPA would prohibit only the false use of such a name in
           subsection (16) if the mere use of the name is a deceptive means to collect a debt.

Byes, 1996 WL 99360, at *3. As the Eastern District of Louisiana agreed with the defendant that it truthfully operated
as a credit bureau, any language regarding whether an entity inaccurately calling itself a credit bureau would be a
material deception is dicta. And even if that language was not dicta, the court would find it unpersuasive, especially
considering the significant changes to the consumer reporting industry since 1996.

                                                             17
1005, 1006 (N.D. Ga. 1983) (“[T]he plaintiff argues that the defendant is unfairly using its identity

as a credit reporting agency to its advantage in its collection operation . . . .”). All those cases are

inapposite here, where a genuine issue of material fact exists as to whether CBLC engages in credit

reporting. Again, no one disputes that a debt collector can act as a credit reporting agency; the

question is whether the defendant actually acted as one here.

        CBLC then cites to several cases which it suggests demonstrate that “the term ‘credit

bureau’ has been associated with consumer reporting agencies, like CBLC, that provide

background investigations and/or are a ‘reseller.’” Def.’s Mem. at 16. But again, none of those

cases are relevant to the question at issue here. See Bakker v. McKinnon, 152 F.3d 1007, 1012

(8th Cir. 1998) (holding that credit reports are “consumer reports” under FCRA); Zamora v. Valley

Fed. Sav. & Loan Ass’n of Grand Junction, 811 F.2d 1368, 1369 (10th Cir. 1987) (indicating that

defendant “obtained a credit report on plaintiff from the Mesa County Credit Bureau”); Ocasio v.

CoreLogic Credco, LLC, Civ. No. 14-1585 (NLJ/JS), 2015 WL 5722828, at *1, 2 (D.N.J. Sept.

29, 2015) (referring to Experian, Equifax, and TransUnion as “credit bureaus” and CoreLogic as

“reseller”); Rocha v. Coastal Carolina Neuropsychiatric Crisis Servs., P.A., 979 F. Supp. 2d 670,

674–75 (E.D.N.C. 2013) (referencing background consumer report provided to employer and

employment contract authorizing disclosure of information to several entities, including credit

bureaus); Credit Bureau Servs., Inc. v. Experian Info. Sols., Inc., No. 12-61360-CIV, 2012 WL

6102068, at *1 (S.D. Fla. Dec. 7, 2012) (involving antitrust claims not addressing use of term

“credit bureau” in plaintiff’s name); Loum v. Houston’s Rests., Inc., 985 F. Supp. 1315, 1319 (D.

Kan. 1997) (referencing Kansas City Credit Bureau reporting plaintiff owed money to prior

landlord); King v. MTA Bridges and Tunnels, 933 F. Supp. 220, 221 (E.D.N.Y. 1996) (referencing

credit bureau receiving credit report from TransUnion and sharing it with defendant); United States



                                                  18
v. Am. Future Sys., Inc., 571 F. Supp. 551, 570 (E.D. Pa. 1982) (referring generally to credit-

checking process through credit bureau), aff’d, 743 F.2d 169 (3d Cir. 1984); Doe v. Gen. Servs.

Admin., 544 F. Supp. 530, 532 (D. Md. 1982) (referring to United Credit Bureau investigating

plaintiff’s employment history); In re Brevard, 200 B.R. 836, 839 (Bankr. E.D. Va. 1996)

(referencing credit report listing plaintiff’s debts). None of these cases set out to answer anything

like the question at issue here, and several do not even mention the term “consumer reporting

agency.”

       Other cases that CBLC relies on again demonstrate that a credit bureau is, by definition, a

CRA, but not necessarily that the inverse is true. See Consumer Data Indus. Ass’n v. Swanson,

No. 07-CV-3376 (PJS/JJG), 2007 WL 2219389, at *1 (D. Minn. July 30, 2007) (stating that credit

bureaus are “also known as . . . consumer reporting agencies” and defining them as entities that

“collect information about consumers’ credit experience and resell that information for various

purposes”); Thulin v. EMC Mortg. Corp., Civ. No. 06-3514 (RHK/JSM), 2007 WL 3037353, at

*2 n.3 (“A credit bureau, in FCRA parlance, is a ‘consumer reporting agency.’”); In re Luchini,

511 B.R. 664, 677 (Bankr. E.D. Cal. 2014) (referencing “consumer reporting agencies (credit

bureaus)”). Again, all of these cases demonstrate that credit bureaus may be referred to as

“consumer reporting agencies,” but none of them establish that all consumer reporting agencies

are credit bureaus. The court in Consumer Data Industry Ass’n even defines a credit bureau as an

entity that “collects information about consumers’ credit experience,” which the plaintiffs allege

CBLC does not do.

       Lastly, CBLC cites United States Magistrate Judge David R. Strawbridge’s opinion

granting the defendant’s motion for partial judgment on the pleadings in Kelly v. Business

Information Group, Inc. That case addressed credit reporting agencies’ obligation under the FCRA



                                                 19
to “‘follow reasonable procedures to assure maximum possible accuracy of the information

concerning the individual about whom the report relates.’” Civ. A. No. 15-6668, 2016 WL

7404470, at *2 (E.D. Pa. Dec. 22, 2016) (quoting 15 U.S.C. § 1681e(b)). Throughout the opinion,

the court refers interchangeably to consumer reports and credit reports and, in discussing other

cases, references the possibility of a credit bureau reporting information unrelated to the

consumer’s creditworthiness. See id. at *4–9. Specifically, the court discusses a 1969 report of

the Senate Committee on Banking and Currency that identified the concern the FCRA was meant

to address, namely out-of-date information on consumers being reported “such that a credit bureau

might publish a record of a suit or arrest without also indicating that the suit was dismissed or

charges dropped, putting in jeopardy the consumer’s future employment ‘because of an incomplete

credit report.” Id. at *9 (quoting S. Rep. No. 91-517, at 4 (Nov. 5, 1969)).

       Although the defendant relies on Kelly, it is inapplicable to this case for the following

reasons: First, the court notes that the alternative characterizations of the relevant information as a

consumer or credit report appear to arise from the complaint in that action. See 2016 WL 7404470,

at *2–3 (reciting and summarizing allegations in complaint); see also Compl., Kelly, Civ. A. No.

15-6668, Doc. No. 1. As the distinction was irrelevant to the merits, it is unsurprising that the

court did not attempt to distinguish between the two. Second, although the Committee Report

references lawsuits and arrests (which indisputably go beyond a consumer’s creditworthiness)

being included in a “credit report,” that cannot be sufficient to establish that CRA’s and credit

bureaus are indistinguishable as a matter of law given the myriad of other sources that support a

contrary conclusion. Finally, aside from the fact that this is a passing statement in a Committee

Report not meant to address the particular question at issue here, the Report is nearly 50 years old,




                                                  20
and therefore cannot possibly be expected to reflect the current reality of the consumer reporting

industry.

 3.         The United States Code and the Code of Federal Regulations Offer Contradicting
                    Interpretations as to Whether a CRA is a Credit Bureau

       Certainly, CBLC has identified other sources that suggest that “credit bureaus” and

“consumer reporting agencies” are treated as equivalent terms in certain circumstances, and a

reasonable trier of fact could find that CBLC is, in fact, a credit bureau. In this regard, both 42

U.S.C. § 666(7) (concerning child support) and 7 C.F.R. § 3560.154(h) (concerning tenant

selection) suggest that the terms can be used interchangeably. Moreover, 31 C.F.R. § 29.502,

published by the Department of Treasury, specifies that “credit bureau” has the same definition as

“consumer reporting agency” in 31 U.S.C. § 3701(a)(3), which in turn adopts the definition of

“consumer reporting agency” under the FCRA.

       On the other hand, 15 U.S.C. § 1679c states, “‘You have a right to obtain a copy of your

credit report from a credit bureau.’” The Federal Reserve’s Guide on Credit Reports and Credit

Scores similarly states, “You can get a free credit report from th[e] credit bureau [which provided

a credit report used to make a decision related to a denial of credit, insurance, or employment—or

is used to take some other adverse action against you] if you request it within sixty days after

receiving the notice. This free report is in addition to your annual free report.” Credit Reports

and    Credit     Scores,   Board    of    Governors     of   the    Federal    Reserve    System,

https://www.federalreserve.gov/creditreports/pdf/credit_reports_scores_2.pdf.       The plaintiffs

have referred to evidence demonstrating that CBLC does not provide those credit reports. See

Pls.’ Add’l Facts at ¶ 29. Considering the contradictory interpretations between these and the other

sources discussed, the court cannot conclude that there is no genuine issue of disputable fact here.




                                                21
4.       Pennsylvania Law Does Not Establish That a CRA is a Credit Bureau as a Matter of
                                           Law

         Pennsylvania’s Administrative Code defines a “consumer credit bureau” as “[a] consumer

reporting agency that collects information from creditors, lenders, debt collection agencies and the

courts on an individual’s borrowing and bill payment habits.” 58 Pa. Code § 609a.1. 8 But the

factual record does not suggest that CBLC does any of those things. To the contrary, CBLC merely

purchases that information from TransUnion. See Pls.’ Opp. Mem., Ex. A, Apr. 30, 2018 Dep. of

Kelly Lutz, at 65:6–14, Doc. No. 30-2. In any event, CBLC has not established that Pennsylvania

law—or any other state law—should control how a term is interpreted under the FDCPA, a federal

statute. 9

5.       The Plaintiffs’ Counsel’s Statements in a Prior Action Do Not Establish That a CRA
                            is a Credit Bureau as a Matter of Law

         The final source CBLC cites is Durr v. Rochester Credit Center, Inc., No. 09-4232, 2012

WL 2130953 (E.D. Pa. June 5, 2012), an action the plaintiffs’ counsel previously filed in which

the complaint included the statement, “‘credit bureau’ is synonymous with consumer reporting

agencies.” Def.’s Mem., Ex. C, Doc. No. 26-6. Durr, however, is not analogous to this case

because the plaintiff in Durr alleged that the defendant was not a CRA at all, not that the defendant

was a CRA but not a credit bureau. Id. The court recognizes that the plaintiffs’ counsel’s language

in the Durr complaint unfortunately is imprecise. Nonetheless, like the FTC commentary, the best

reading of the complaint is that an entity that is not a CRA cannot be a credit bureau, not necessarily



8
  This section is in the part of the Administrative Code applying to the Gaming Control Board and this definition is in
the section applicable to table games.
9
  CBLC claims that state laws “consistently” treat credit bureaus and CRA’s synonymously, but only cites to
Pennsylvania, Texas, and New Mexico statutes. If anything, New Mexico’s law suggests that CBLC is not even a
CRA, which it defines as an entity engaged in credit reporting. See N.M. Stat. Ann. § 56-3A-2(B) (defining “consumer
reporting agency” as “any person that, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages
in the practice of assembling or evaluating consumer credit information or other information on consumers for the
purpose of furnishing credit reports to third parties” (emphasis added)).

                                                         22
that an entity that is a CRA always is a credit bureau. The court also notes that language elsewhere

in the complaint makes clear that a credit bureau specifically reports on consumer credit

information, and not just “other information on consumers.” Id. at 3 (“A ‘Credit Bureau’ is

commonly understood to be an agency that assembles credit histories and produces credit reports,

i.e., a consumer reporting agency.”). Here, the plaintiffs allege that CBLC does not assemble

credit histories and produce credit reports; instead, it relies on TransUnion to do so. Therefore,

considering the facts in the light most favorable to the plaintiffs, CBLC does not meet the

plaintiffs’ counsel’s definition of “credit bureau,” as stated in the Durr complaint. And even if it

did, it is not at all clear that those representations would establish any sort of binding definition of

the term “credit bureau.”

       The court also notes that CBLC misstates the holding in Durr. CBLC cites Durr for the

proposition that, “courts have only found concern with a debt collector using the words ‘credit

bureau’ in its name in circumstances when the agency does not also actually operate as a consumer

reporting agency.” Def.’s Mem. at 16 (citing Durr, 2012 WL 2130953, at *1). But the very quote

that CBLC cites from Durr makes clear that its interpretation goes too far:

       While a division of RCC was a credit reporting agency in prior years, defendants
       were aware that RCC had divested its credit reporting business before 2000. In
       February 2009, at the time at issue, RCC was engaged only in debt collection and
       was not engaged in any form of credit reporting.

Id. (emphasis added) (quoting 2012 WL 2130953, at *1). Again, CBLC has not demonstrated that

merely repackaging credit reports received from TransUnion amounts to “credit reporting.”

 D.      Whether the Use of the Term “Credit Bureau” in CBLC’s Name is Misleading or
                                       Deceptive

       The FDCPA prohibits the use of any “false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. An FDCPA plaintiff



                                                  23
cannot succeed merely by demonstrating that the relevant collection letter contained some

falsehood. See Jensen, 791 F.3d at 420. Rather, the plaintiff must show that the falsehood actually

threatened to deceive or mislead. See id. at 420–21. In determining whether the purportedly

problematic statement is deceptive or misleading, courts consider the perspective of the “least

sophisticated debtor.” Id. (“‘[I]f a statement would not mislead the unsophisticated consumer, it

does not violate the [FDCPA]—even if it is false in some technical sense.’” (quoting Hahn v.

Triumph Partnerships LLC, 557 F.3d 755, 758 (7th Cir. 2009)). The least sophisticated debtor

standard is consistent with the broad construction appropriate in interpreting a remedial statute,

like the FDCPA. See Brown, 464 F.3d at 453 (“Because the FDCPA is a remedial statute, we

construe its language broadly, so as to effect its purpose.” (internal citation omitted)).

       That said, the least sophisticated debtor standard “‘prevents liability for bizarre or

idiosyncratic interpretations of collection notices by preserving a quotient of reasonableness and

presuming a basic level of understanding and willingness to read with care.’”                Wilson v.

Quadramed Corp., 225 F.3d 350, 354–55 (3d Cir. 2000) (quoting United States v. Nat’l Fin. Servs.,

Inc., 98 F.3d 131, 136 (4th Cir. 1996)). “The standard is an objective one, meaning that the specific

plaintiff need not prove that she was actually confused or misled, only that the objective least

sophisticated debtor would be.” Jensen, 791 F.3d at 419 (citing Pollard v. Law Office of Mandy

L. Spaulding, 766 F.3d 98, 103 (1st Cir. 2014) and Bentley v. Great Lakes Collection Bureau, 6

F.3d 60, 62 (2d Cir. 1993)). A collection letter risks deception “‘when it can be reasonably read

to have two or more different meanings, one of which is inaccurate.’” Wilson, 225 F.3d at 354

(quoting Russell v. Equifax A.R.S., 74 F.3d 30, 35 (2d Cir. 1996)). The use of certain letterhead

can also be deceptive or misleading within the meaning of the FDCPA. See Lesher v. Law Offices

of Mitchell N. Kay, PC, 650 F.3d 993, 1003 (3d Cir. 2011) (holding that use of law firm letterhead



                                                  24
on collection letters could cause least sophisticated debtor to “reasonably believe that an attorney

has reviewed his file and has determined that he is a candidate for legal action”).

         Having concluded that there is a genuine issue of material fact as to whether CBLC is a

credit bureau, the court also finds that there is a genuine issue of material fact as to whether the

logo on the collection letters would mislead the least sophisticated debtor. The plaintiffs ask the

court to make a fairly common-sense conclusion: any recipient of the collection letters would

assume that CBLC would not call itself a credit bureau if it were not one. Certainly, the court

would not expect the least sophisticated debtor to know the history of TransUnion’s, Experian’s,

and Equifax’s acquisitions of smaller regional credit unions over the past two decades and how

that impacted CBLC’s own business. 10 It is entirely possible—if not likely—that the least

sophisticated debtor, upon seeing the logo in the collection letter, would assume that the entity

seeking to collect his debt is affiliated with a credit bureau with the power to affect his credit or

report the debt to his creditors.

         Moreover, there is sufficient evidence to find the possible deception to be material. If a

debtor believes that a debt collector also operates as a credit bureau that can unilaterally adjust the

debtor’s credit history and score and potentially report those changes to creditors, that debtor may

very well be more likely to pay the debt quickly, rather than pursue potential avenues of disputing

the debt. This possibility is underscored by an expert declaration from the Durr case, which CBLC


10
   It is worth noting that CBLC’s own witnesses recognize that to be the case. In a Rule 30(b)(6) deposition, a CBLC
employee agreed that she would expect a consumer to be deceived or misled if a debt collector that only engaged in
collections and was not a credit bureau used the term “credit bureau” in its name. See Pls.’ Opp. Mem., Ex. K, June
12, 2017 Dep. of Kelly Lutz, at 50:4–19, Doc. No. 30-12. In a later deposition, the same witness agreed that it was
possible that a consumer who received the relevant collection letters would believe they were “dealing with an outfit
that is a . . . ‘Credit Bureau.’” Id., Ex. A, Apr. 30, 2018 Dep. of Kelly Lutz, at 42:22–43:1, Doc. No. 30-2. Another
Rule 30(b)(6) deponent, CBLC’s Executive Director of the Collections Division, testified that a consumer who
received the collection letters at issue in this case could believe it came from a credit bureau. Id., Ex. J, June 12, 2017
Dep. of Donna Nicholson Stief, at 86:14–22, Doc. No. 30-11. Thus, by CBLC’s own admissions, the collection letters
could be “reasonably read to have two or more different meanings,” one of which is that the company is a credit
bureau.

                                                           25
appended to its summary judgment motion: 11 “The importance of credit bureaus is underscored

by the fact that credit bureaus receive information on consumers’ payments histories – both

negative and positive – from nearly all major creditors and collectors, and then sell that information

in the form of credit reports to nearly all major creditors.” Def.’s Mem., Ex. D, Decl. of Evan

Hendricks in Durr, No. 09-4232, at ¶ 6, Doc. No. 26-7. A credit bureau’s ability to secure

information about virtually all aspects of consumers’ financial lives and then share that information

in ways that could impact their ability to secure credit, get a job, or purchase a home is a powerful

consideration that any debtor, let alone an unsophisticated one, is unlikely to ignore. In light of

those considerations, the court is not prepared to conclude that any potential deception would be

immaterial.

         In addition, the collection letters’ disclosure that the plaintiffs’ accounts were referred to

CBLC solely for collection purposes does not defeat the plaintiffs’ claims at this stage. In support

of its argument that this disclosure negates the plaintiffs’ claims, CBLC cites to Catherman, 634

F. Supp. at 693 in which the court held “‘there [wa]s no inherent misrepresentation in [the

collection letter] speaking of the Credit Bureau as one entity, encompassing both divisions.’”

Def.’s Mem. at 24 (quoting Catherman, 634 F. Supp. at 695). But in that case, there was no dispute

that at least part of the company acted as a credit bureau. The facts here are more analogous to

those in Lesher because in that case, the Third Circuit agreed with the district court that a law

firm’s disclosure that “an attorney had not reviewed [the plaintiff’s] account” was inadequate to

mitigate the law firm letterhead’s implication that the plaintiff’s debts were the subject of potential


11
  The court notes that the plaintiffs appended an expert report from Mr. Hendricks to their opposition to CBLC’s
motion for summary judgment in this case. See Pls.’ Opp. Mem., Ex. N, May 31, 2018 Rep. of Evan Hendricks, Doc.
No. 30-15. CBLC argues that the court should disregard this report as an “erroneous legal opinion.” Def.’s Reply in
Further Support of its Summ. J. Mot. at 3 (“Def.’s Reply”), Doc. No. 31. CBLC also filed a separate motion to exclude
Mr. Henricks’s report. Def.’s Mot. to Exclude Expert Witness Rep. of Evan Hendricks, Doc. No. 32. As the court
considers Mr. Hendricks’s report unnecessary to deny the motion, the court need not rule at this time on whether Mr.
Hendricks’s report is proper.

                                                        26
legal action. 650 F.3d at 1002–03. The Third Circuit relied on two factors in coming to that

conclusion: (1) the statement that no attorney had reviewed the debt contradicted the message in

the letter that the law firm had been retained to collect the debt, and (2) the statement that the letters

were “from a debt collector” were statutorily required and could not be viewed as “nullifying any

implication that the letter [wa]s from an attorney” because “the categories of ‘debt collector’ and

‘attorney’ are not mutually exclusive.” Id. at 1003 (quoting Rosenau, 539 F.3d at 223 ). 12

         Similarly, the categories of “debt collector” and “credit bureau” are not mutually exclusive.

Indeed, that is the heart of CBLC’s argument – that it is both a debt collector and a credit bureau.

Like the disclosure at issue in Lesher, CBLC’s disclosure that it was acting as a debt collector

would not mitigate the risk that the least sophisticated debtor would interpret CBLC’s name as

suggesting that the debt potentially subjected the debtor to adverse action from a credit bureau. In

the same way that the Lesher plaintiffs could have believed both that they were dealing with a

collection agency and that their debts had been the subject of attorney review, recipients of the

letters here could believe that CBLC both acted as a collections agency as to their debts and had

the unilateral ability to incorporate those debts into their credit scores or reports.




12
   CBLC attempts to distinguish Lesher by claiming that “CBLC’s letter does not make any false representation.”
Def.’s Reply at 5. But Lesher did not involve a false representation either. Rather, as CBLC itself acknowledges, it
involved the false implication that an attorney was involved in a legal capacity concerning the debt. See Def.’s Reply
at 5 (quoting Lesher for statement that the letters “falsely imply that an attorney, acting as an attorney, is involved in
collecting Lesher’s debt”). Likewise, here the name “Credit Bureau of Lancaster County” implies that CBLC is a
credit bureau.
          CBLC correctly notes that the Third Circuit did “not decide [in Lesher] whether an attorney debt-collector
who sends out a collection letter on attorney letterhead might, under appropriate circumstances, comply with the
strictures of the Act by including language that makes clear that the attorney was not, at the time of the letter’s
transmission, acting in any legal capacity.” Id. But the equivalent here would have been if CBLC had expressly stated
in the collection letters that it was acting solely as a debt collector and not as a credit bureau in regards to the plaintiffs’
debts. Instead, the collection letters only stated, “This creditor listed above has placed your account with our office
for collection.” Pls.’ Opp. Mem., Ex. D, Doc. No. 30-5.

                                                              27
                                      IV.     CONCLUSION

       After careful review of the parties’ filings and the evidence submitted, the court concludes

that the plaintiffs have Article III standing to pursue their claims, and a genuine issue of material

fact exists as to whether CBLC is, in fact, a credit bureau. If the trier of fact determines that CBLC

is not a credit bureau, a genuine issue of material fact exists as to whether its logo rendered the

collection letters the plaintiffs received materially deceptive or misleading under 15 U.S.C. §

1692(e). Therefore, the court will deny CBLC’s motion for summary judgment.

       The court will enter a separate order.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 28
